MEMORANDUM ***
Trustee Henry Wheeler and creditor Arthur L. Kralowec assert that the bankruptcy court erred by applying the informal proof of claim doctrine to allow a claim by D & E Williams, Inc. Because the facts are known to the parties, they are not repeated here.
The bankruptcy court did not err in finding that the elements of the informal proof of claim doctrine were satisfied; nor did it abuse its discretion in permitting amendment of the informal proof of claim. See In re Holm, 931 F.2d 620, 622-23 (9th Cir.1991); In re Sambo’s Restaurants, Inc., 754 F.2d 811, 815-17 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.